Opinion issued October 4, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00741-CV
                            ———————————
                     IN RE STEPHANIE TOWNES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Stephanie Townes, has filed a petition for writ of mandamus

challenging the district court’s order requiring relator to pay $2,500 in attorney’s

fees as sanctions.1 We deny the petition. Relator’s motion for an emergency stay is

dismissed as moot.



1
      The underlying case is In the Interest of Davenport Children, cause number 42433,
      pending in the 300th District Court of Brazoria County, Texas, the Honorable K.
      Randall Hufstetler presiding.
                                PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




                                       2